         Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



 REGGIE BOYD,                                                        Civil Action No.
                                                                    3:19-cv-579(CSH)
                 Plaintiff,
  v.

 OFFICER LARREGUI, OFFICER TORRES,                                  SEPTEMBER 30, 2020
 OFFICER WILSON, SGT. SEELY,
 ARMANDO PEREZ, AND CITY OF
 BRIDGEPORT,

                 Defendants.


               RULING ON DEFENDANTS' MOTION TO DISMISS [Doc. 13]

Haight, Senior District Judge:

                                       I. INTRODUCTION

        Plaintiff Reggie Boyd commenced this action against the City of Bridgeport, Chief Armando

Perez, and individual police officers in Bridgeport's Police Department pursuant to 42 U.S.C. § 1983.

In his Complaint, Plaintiff sues Officers Larregui, Torres, Wilson, and Seely in their individual

capacities for applying "excessive, unreasonable, and unlawful force" when they took him into

custody on April 18, 2016. Doc. 1 ("Complaint"), ¶ 29. Specifically, Plaintiff alleges, inter alia, that

"without warning" and despite the fact that he was not resisting, Officer Larregui fired electronic

Taser probes, "striking [him] in the back" and "embedding razor sharp barbs into Plaintiff's flesh."

Id. ¶¶ 13, 25. Moreover, after this Taser shock, Officers Wilson, Torres and/or Larregui allegedly

tackled Plaintiff, pinning him to the ground, and handcuffed him by twisting his wrists unnecessarily

and unreasonably. Id. ¶¶ 14-16. Thereafter, these officers allegedly rolled Plaintiff onto his back with


                                                   1
         Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 2 of 18




his handcuffed arms underneath him. Id. ¶ 17. They then pressed their weight upon him, thereby

"fracturing Plaintiff's wrist." Id. Sergeant Seely "came upon the scene at some point." Id. ¶ 20.

Plaintiff allegedly requested that the police officers "loosen the handcuffs, double-cuff or frontcuff

him," but they refused. Id. ¶ 21. As a result of his injuries, Plaintiff was transported by ambulance

to Bridgeport Hospital for medical care. Id. ¶ 22. He was thereafter detained in Bridgeport Police

headquarters for several hours. Id. ¶ 23.

        Plaintiff alleges that Officers Larregui, Wilson, Torres, and Seely each violated his right to

be free from unreasonable force and seizures under the Fourth Amendment. Id. ¶ 30. He also asserts

that the City of Bridgeport (herein also "the City") and Police Chief Armando Perez failed to

adequately train defendant Larregui in the use of electronic control weapons, including the

deployment of Tasers. Id. ¶¶ 31-34. This failure allegedly reflected the "deliberate indifference" of

these two defendants to Plaintiff's constitutional rights. Id. ¶¶ 33, 34.

       As a result of his injuries – including "abrasions, contusions, a fracture[d] wrist, emotional

distress, . . . medical expenses, and temporary and permanent injuries" – Plaintiff prays for "nominal

damages, compensatory damages, punitive damages, attorney's fees and costs and any other relief

in law or equity which may appertain." Id. ¶ 26, and p. 7.

       Pending before the Court is the motion by Chief Perez and the City of Bridgeport (herein

"Defendants") to dismiss the 42 U.S.C. § 1983 claims against them pursuant to Federal Rule of Civil

Procedure 12(b)(6) for "failure to state a claim upon which relief can be granted." See Doc. 13. In

particular, these two Defendants request that the Court dismiss Boyd's claims that they failed to train

the individual officer defendants in the use of electronic control weapons, including Tasers, because

the claims have not been plausibly pled. Doc. 14 (Defendants' "Memorandum in Support"), at 1.


                                                  2
           Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 3 of 18




Defendant City of Bridgeport also requests that Plaintiff's claim for punitive damages be dismissed

against it because municipalities are not subject to punitive damages under 42 U.S.C. § 1983. Id.

       Plaintiff, who is represented by counsel, filed no opposition to the Defendants' motion to

dismiss within the requisite 21-day filing period. Under Local Civil Rule 7, "all opposition

memoranda shall be filed within twenty-one (21) days of the filing of the motion" and "[f]ailure to

submit a memorandum in opposition to a motion may be deemed sufficient cause to grant the

motion, except where the pleadings provide sufficient grounds to deny the motion." D. Conn. L. Civ.

R. 7(a)(2). In resolving Defendants' motion to dismiss, the Court will herein analyze whether the

Complaint states plausible claims against Perez and the City – i.e., whether there are "sufficient

grounds" to grant or deny the motion. Id.

                                         II. DISCUSSION

A. Standard for Dismissal - Fed. R. Civ. P. 12(b)(6)

       Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of the complaint

if that pleading fails "to state a claim upon which relief may be granted." In order to survive such

a motion, the complaint must comply with the standard set forth in the United States Supreme

Court's seminal holding in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Under Iqbal, the complaint

"must contain sufficient factual matter, accepted as true, to 'state a claim that is plausible on its

face.'" Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S 544, 570 (2007)).1

"A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw


       1
          The Second Circuit has consistently adhered to the United States Supreme Court's
plausibility standard set forth in Iqbal. See, e.g., Vaughn v. Phoenix House New York Inc., 957 F.3d
141, 145 (2d Cir. 2020); Lynch v. City of New York, 952 F.3d 67, 74-75 (2d Cir. 2020), Gamm v.
Sanderson Farms, Inc., 944 F.3d 455, 462 (2d Cir. 2019); Kelleher v. Fred A. Cook, Inc., 939 F.3d
465, 467 (2d Cir. 2019); Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019).

                                                   3
           Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 4 of 18




the reasonable inference that the defendant is liable for the misconduct alleged." Id. The complaint

must provide "more than the unadorned, the-defendant-unlawfully-harmed-me accusation." Id. "A

pleading that offers 'labels and conclusions' or 'a formulaic recitation of the elements of a cause of

action will not do.'" Id. (quoting Twombly, 550 U.S. at 555).

       In determining whether the plaintiff has met this standard, the court must accept the

allegations in the complaint as true, draw all reasonable inferences and view all facts in the light

most favorable to the non-moving party. Trustees of Upstate New York Engineers Pension Fund v.

Ivy Asset Mgmt., 843 F.3d 561, 566 (2d Cir. 2016), cert. denied, 137 S. Ct. 2279, 198 L. Ed. 2d 703

(2017). "[W]hether a complaint states a plausible claim for relief will [ultimately] . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and common

sense." Iqbal, 556 U.S. at 663-64. When "well-pleaded factual allegations" are present, "a court

should assume their veracity and then determine whether they plausibly give rise to an entitlement

to relief." Id. at 679. Factual disputes do not factor into a plausibility analysis under Iqbal and its

progeny.

       "Although a court must accept as true all the factual allegations in the complaint, that

requirement is 'inapplicable to legal conclusions.'" Vaughn v. Phoenix House New York Inc., 957

F.3d 141, 145 (2d Cir. 2020) (quoting Iqbal, 556 U.S. at 678). See also LaMagna v. Brown, 474 F.

App'x 788, 789 (2d Cir. 2012); Amaker v. New York State Dept. of Corr. Servs., 435 F. App'x 52,

54 (2d Cir. 2011). Accordingly, the Court is not "bound to accept conclusory allegations or legal

conclusions masquerading as factual conclusions." Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104

(2d Cir. 2011) (quoting Rolon v. Henneman, 517 F.3d 140, 149 (2d Cir. 2008) (internal quotation

marks omitted)). "Threadbare recitals of the elements of a cause of action, supported by mere


                                                  4
            Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 5 of 18




conclusory statements, do not suffice." Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

In sum, "'where the well-pleaded facts do not permit the court to infer more than the mere possibility

of misconduct,' . . . dismissal is appropriate." Starr v. Sony BMG Music Entm't, 592 F.3d 314, 321

(2d Cir. 2010) (quoting Iqbal, 556 U.S. at 679).2

        In deciding a motion to dismiss under Rule 12(b)(6), "the court's task is to assess the legal

feasibility of the complaint; it is not to assess the weight of the evidence that might be offered on

either side." Lynch v. City of New York, 952 F.3d 67, 75 (2d Cir. 2020). "The assessment of whether

a complaint's factual allegations plausibly give rise to an entitlement to relief 'does not impose a

probability requirement at the pleading stage; it simply calls for enough fact to raise a reasonable

expectation that discovery will reveal evidence of illegal' conduct." Lynch, 952 F.3d at 75 (citing and

quoting Twombly, 550 U.S. at 556).

B. Motion to Dismiss

        1. Failure to Train Claim against the City of Bridgeport and Police Chief Perez

        Defendants City of Bridgeport and Police Chief Armando Perez first request dismissal of

Plaintiff's claims that they failed to train the officer defendants, and particularly Officer Larregui, in

the use of electronic control weapons, including the Taser. Doc. 14, at 3. They assert that these

claims are not plausible as pled because the allegations contained therein are "inconsistent" and


        2
           In general, in Ruling on a 12(b)(6) motion, the Court considers the pleadings and their
attached exhibits. "[W]hen matters outside the pleadings are presented in response to a 12(b)(6)
motion," a district court must either "exclude the additional material and decide the motion on the
complaint alone" or "convert the motion to one for summary judgment under Fed. R. Civ. P. 56 and
afford all parties the opportunity to present supporting material." Friedl v. City of New York, 210
F.3d 79, 83 (2d Cir. 2000) (quoting Fonte v. Bd. of Managers of Cont'l Towers Condo., 848 F.2d 24,
25 (2d Cir. 1988)).



                                                    5
         Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 6 of 18




contradictory. Id.

        In support of their argument, Defendants quote the following paragraphs of the Complaint:

        31.      The Defendant City of Bridgeport and Defendant Chief Perez authorized and
                 continue to authorize BPD officers, including Defendant LARREGUI, to
                 carry and deploy electronic control weapons such as a Taser.

        32.      The need to train officers, including Defendant LARREGUI, in the
                 constitutional limitations regarding the use of electronic control weapons, like
                 the training in the use of deadly force, is obvious; and the failure to do so
                 amounts to deliberate indifference.

        33.      Both the Defendant City of Bridgeport and Defendant Perez had a duty to
                 ensure that its police officers, including Defendant LARREGUI, were
                 adequately trained in the use of electronic control weapons, including the
                 Taser, and that such training comported with Bridgeport Police General
                 Orders concerning the deployment of Tasers.

        34.      As such, this failure-to-train reflects deliberate indifference to the
                 constitutional rights of citizens, including Plaintiff BOYD.

Doc. 1, ¶¶ 31-34. Defendants then contrast these allegations with those set forth in paragraph 28 of

the Complaint:

        28.      The use of a Taser in these circumstances by Defendant LARREGUI against
                 the Plaintiff was in violation of the General Orders of the City of Bridgeport
                 Police Department and inconsistent with the training afforded Defendant
                 Larregui by [the] City of Bridgeport Police Department.

Doc. 14, at 2 (quoting Doc. 1, ¶ 28 ) (emphasis in Defendants' memorandum).

        Defendants assert that although "Boyd has alleged § 1983 liability against both Chief Perez

and the City of Bridgeport for failure to train Officer Larregui in the proper use of the Taser[,] . . .

in the same complaint he asserts that Officer Larregui's use of a Taser under the circumstances was

'inconsistent with the training afforded [him] by the City of Bridgeport Police Department.'" Doc.

14, at 3. They conclude that this inconsistency of the facts pled "undermine[s] the plausibility of the



                                                    6
         Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 7 of 18




§ 1983 claims made in the pleadings." Id. Specifically, "[i]f Officer Larregui's conduct was

inconsistent with the training received by the Police Department, there is no failure to train by either

the City or by Chief Perez." Id.

               a. Inconsistent Pleadings

       With respect to inconsistent pleadings, "[i]t is black letter law that a complaint may plead in

the alternative." Astroworks, Inc. v. Astroexhibit, Inc., 257 F. Supp. 2d 609, 616 (S.D.N.Y.2003)

(emphasis in original). See also Fed. R. Civ. P. 8(d)(2)-(3)). A plaintiff may not, however, be able

to recover on both theories if the allegations conflict. Walker v. Carter, No. 1:12-CV-05384 (ALC),

2014 WL 4363956, at *2 (S.D.N.Y. Sept. 3, 2014) (citation omitted).

       In particular, under Rule 8(d)(2), "A party may set out 2 or more statements of a claim . . .

alternatively or hypothetically, either in a single count or . . . in separate ones." Fed. R. Civ. P.

8(d)(2). Moreover, "[i]f a party makes alternative statements, the pleading is sufficient if any one

of them is sufficient." Id. Furthermore, under Rule 8(d)(3), Fed. R. Civ. P., captioned "Inconsistent

Claims or Defenses," a party "may state as many separate claims . . . as it has, regardless of

consistency." Id.(d)(3).

       Rule 8(d) "allows a plaintiff to plead inconsistently, and the inconsistency may lie with the

statement of the facts or the legal theories adopted." In re McCann, Inc., 318 B.R. 276, 288 (Bankr.

S.D.N.Y. 2004) (quoting Henry v. Daytop Village, Inc., 42 F.3d 89, 94 (2d Cir.1994) and citing 5

CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE & PROCEDURE:

CIVIL § 1283 (3d ed. 2004)). Therefore, "a factual allegation in one claim should not be construed

as an admission against another alternative or inconsistent claim." McCann, 318 B.R. at 288 (citing

Henry, 42 F.3d at 95). This is especially true "at the early states of litigation," so that "a party's


                                                   7
            Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 8 of 18




pleading will not be treated as an admission precluding another, inconsistent pleading." Id. at 289

(quoting Rodriguez–Suris v. Montesinos, 123 F.3d 10, 20 (1st Cir.1997)). This principle extends

to inconsistent facts as well as legal theories. Id. at 288.

        Nonetheless, a party may not plead inconsistent facts within the same claim. Rule 8(d) does

not give plaintiffs "license to plead inconsistent assertions of facts within the allegations that serve

as the factual predicates for an independent, unitary claim." In re Livent, Inc. Noteholders Sec.

Litig., 151 F. Supp. 2d 371, 407 (S.D.N.Y. 2001) (emphasis in original).3 "Internally conflicting

factual assertions that constitute integral components of a claim must be distinguished from a

permissible alternative statement embodying a theory of a whole sufficient claim." Id.

        In the case at bar, the allegations in the "failure to train" claims against the City and Police

Chief Perez facially conflict with the allegations that Defendant Larregui fired the Taser in violation

of the City's "General Orders" and "the training afforded [him] by [the] City of Bridgeport Police

Department." Doc. 1, ¶ 28. Defendants are correct that if they enacted General Orders and provided

training to Officer Larregui regarding firing a Taser, they logically could not have completely failed

to train him pursuant to these allegations. However, the claim that Officer Larregui failed to comply

with training provided him may be viewed as separate from the claim that Perez and the City of

Bridgeport failed to train Larregui. Clearly, the facts in support of the claims regarding compliance

and training are inconsistent so that if Plaintiff recovers under one theory, he may not be able to

recover under the other. For example, if Larregui failed to comply with the City's training program

regarding the use of Tasers, it is unlikely Plaintiff can recover based on a theory that the City and



        3
           The Court in In re Livent, Inc. quotes the language of former Rule 8(e)(2), which is
currently set forth in Rule 8(d)(3), permitting "separate claims . . . regardless of consistency."

                                                   8
         Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 9 of 18




Perez failed to provide such training.

        However, when viewed as alternative claims at the initial pleading stage on a motion to

dismiss, Rule 8(d)(2) allows the Court "to construe separate allegations in a complaint as alternative

theories, at least when drawing all inferences in favor of the nonmoving party as [the Court must do

on] motions to dismiss . . . ." Adler v. Pataki, 185 F.3d 35, 41 (2d Cir.1999). Therefore, "[a]s long

as each claim is legally sufficient standing alone, the facts alleged in one claim will not be treated

as binding admissions to defeat an alternative claim that does not incorporate the inconsistent

allegations." McCann, 318 B.R. at 289.

                b. Legal Sufficiency of "Failure to Train" Claim

        In the case at bar, as long as Plaintiff's "failure to train" claims against the City and Perez

are legally sufficient – apart from his claim that Larregui acted against the Police Department's

orders and training in firing the Taser – then the "failure to train" claims may proceed. Turning to

whether the "failure to train" claims are legally sufficient, Defendants point out that a municipality,

such as the City, may not be held liable under § 1983 simply on the basis of respondeat superior.

Doc. 14, at 3 (citing Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 694-95

(1978)). Municipalities are responsible for their own legal acts and not vicariously liable for the civil

rights violations committed by their employees. Id. at 3-5 (citing Monell, 436 U.S. at 691).

        Moreover, as to the City's potential liability for its employees' actions, the Second Circuit

has stated that "[i]n order to prevail on a claim against a municipality under section 1983 based on

acts of a public official, a plaintiff is required to prove: (1) actions taken under color of law; (2)

deprivation of a constitutional or statutory right; (3) causation; (4) damages; and (5) that an official

policy of the municipality caused the constitutional injury." Roe v. City of Waterbury, 542 F.3d 31,


                                                   9
        Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 10 of 18




36 (2d Cir. 2008) (citing Monell v. Dep't of Social Servs., 436 U.S. 658, 690–91 (1978)). Moreover,

"[t]he fifth element—the 'official policy' element—can only be satisfied where a plaintiff proves that

a 'municipal policy of some nature caused a constitutional tort.'" Id. (citing Monell, 436 U.S. at 691).

"In other words, a municipality may not be found liable simply because one of its employees

committed a tort." Id. (quoting Bd. of County Comm'rs v. Brown, 520 U.S. 397, 405 (1997)).

        In the present case, in order to sustain a § 1983 claim for municipal liability, Plaintiff must

show that he suffered a constitutional violation, and that the violation resulted from an identified

municipal policy or custom. See Monell, 436 U.S. at 694 ("[I]t is when execution of a government's

policy or custom . . . inflicts the injury that the government as an entity is responsible under

§ 1983.").

        Furthermore, in order to establish a municipal policy or custom, one must show: (1) a formal

policy officially promulgated by the municipality, Monell, 436 U.S. at 690; (2) an action taken by

the official responsible for establishing policy regarding a particular issue, Pembaur v. City of

Cincinnati, 475 U.S. 469, 483 (1986); (3) unlawful practices by subordinate officials that are "so

permanent and well settled as to constitute a 'custom or usage' with the force of law," City of St.

Louis v. Praprotnik, 485 U.S. 112, 127 (1985) (citation omitted); or (4) a failure to train or to

supervise that "amounts to deliberate indifference to the rights of persons with whom the police

come into contact," City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). See also Patterson

v. Cty. of Oneida, N.Y., 375 F.3d 206, 226 (2d Cir. 2004) ("A policy, custom, or practice may also

be inferred where 'the municipality so failed to train its employees as to display a deliberate

indifference to the constitutional rights of those within its jurisdiction.'") (quoting Kern v. City of

Rochester, 93 F.3d 38, 44 (2d Cir.1996), cert. denied, 520 U.S. 1155 (1997)).


                                                  10
        Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 11 of 18




        Plaintiff has chosen to draft his failure to train claim as a claim for "deliberate indifference"

to his constitutional rights. Doc. 1, ¶¶ 32-34. He explicitly alleges that the "failure-to-train" by the

City of Bridgeport and Defendant Perez "reflects deliberate indifference to the constitutional rights

of citizens, including [himself]." Id. ¶ 34. As the Supreme Court stated in Canton, "[i]n resolving

the issue of a city's liability, the focus must be on adequacy of the training program in relation to the

tasks the particular officers must perform." 489 U.S. at 390. Moreover, "[i]n limited circumstances,

a local government's decision not to train certain employees about their legal duty to avoid violating

citizens' rights may rise to the level of an official government policy for purposes of § 1983."

Connick v. Thompson, 563 U.S. 51, 61 (2011).

                        1. Failure to Train as to Chief Perez

        With respect to his claim that Chief Perez failed to adequately train Officer Larregui, Plaintiff

makes three allegations:

        32.     The need to train officers, including Defendant LARREGUI, in the
                constitutional limitations regarding the use of electronic control weapons, like
                the training in the use of deadly force, is obvious; and the failure to do so
                amounts to deliberate indifference.

        33.     Both the Defendant City of Bridgeport and Defendant Perez had a duty to
                ensure that its police officers, including Defendant LARREGUI, were
                adequately trained in the use of electronic control weapons, including the
                Taser, and that such training comported with Bridgeport Police General
                Orders concerning the deployment of Tasers.

        34.     As such, this failure-to-train reflects deliberate indifference to the
                constitutional rights of citizens, including Plaintiff BOYD.

Doc. 1, ¶¶ 32-34.

        Inadequate training "may serve as the basis of § 1983 liability only where the failure to train

amounts to deliberate indifference to the rights of persons with whom the police come into contact."


                                                   11
         Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 12 of 18




City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). "Only where a failure to train reflects a

'deliberate' or 'conscious' choice by a municipality—a 'policy' as defined by [the Supreme Court's]

prior cases—can a city be liable for such a failure under § 1983." Id. at 389.

        To allege failure to train under § 1983, a plaintiff must plead facts that give rise to a plausible

inference that: (1) "[the] policymaker knows to a moral certainty that her employees will confront

a given situation;" (2) "the situation . . . presents the employee with a difficult choice of the sort that

training or supervision will make less difficult or . . . there is a history of employees mishandling the

situation;" and (3) "the wrong choice by the city employee will frequently cause the deprivation of

a citizen's constitutional rights." Walker v. City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992)

(citation and internal quotation marks omitted). The plaintiff "must also point to a specific

deficiency within the training program and cannot allege a general lack of training or that more or

better training would have caused the situation to be avoided." Pal v. Cipolla, No. 3:18-CV-616

(MPS), 2019 WL 2930008, at *7 (D. Conn. July 8, 2019) (citing Canton, 489 U.S. at 388); Venghaus

v. City of Hartford, No. 3:06-CV-01452 (DJS), 2012 WL 1050014, at *12 (D. Conn. Mar. 27, 2012)

("To simply state that a training program is deficient is insufficient as a matter of law when

unsupported by evidence").

        Moreover, there is no respondeat superior liability in § 1983 cases. See Ashcroft v. Iqbal,

556 U.S. 662, 676 (2009) ("Based on the rules our precedents establish, . . . Government officials

may not be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior."). Therefore, to state a claim of failure to train against an official, a plaintiff

must plausibly allege the defendant's personal involvement in the alleged constitutional violation.

See Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) ("It is well settled in this Circuit that


                                                    12
        Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 13 of 18




personal involvement of defendants in alleged constitutional deprivations is a prerequisite to an

award of damages under § 1983.") (citation and internal quotation marks omitted); Wright v. Smith,

21 F.3d 496, 501 (2d Cir.1994) ("[P]ersonal involvement of defendants in alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.") (quoting Moffitt v. Town of

Brookfield, 950 F.2d 880, 885 (2d Cir.1991)).

        To demonstrate a supervisor's personal involvement, a plaintiff must allege that: "(1) the

defendant participated directly in the alleged constitutional violation, (2) the defendant, after being

informed of the violation through a report or appeal, failed to remedy the wrong, (3) the defendant

created a policy or custom under which unconstitutional practices occurred, or allowed the

continuance of such a policy or custom, (4) the defendant was grossly negligent in supervising

subordinates who committed the wrongful acts, or (5) the defendant exhibited deliberate indifference

. . . by failing to act on information indicating that unconstitutional acts were occurring." Colon, 58

F.3d at 873.

        In the case at bar, Plaintiff fails to allege facts to show that Perez participated directly in a

constitutional violation. There are also no facts in the Complaint to demonstrate that he was

informed of such a violation and failed to remedy it, created a policy or custom giving rise to an

unconstitutional practice of using Tasers, was grossly negligent in supervising Larregui, or failed to

act on information that unconstitutional acts were occurring.

        Furthermore, Plaintiff makes no specific allegations about deficiencies in the City's training

program. Rather, he generally alleges that Officer Larregui was not trained, asserting by implication

that his behavior when employing a Taser evidences a lack of training. However, such allegations

have been repeatedly held insufficient to state a plausible failure to train claim. See, e.g., Pal, 2019


                                                   13
        Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 14 of 18




WL 2930008, at *7 (dismissing plaintiff's failure to train claim against Wilton police officers

because plaintiff must "point to a specific deficiency within the training program and cannot allege

a general lack of training or that more or better training would have caused the situation to be

avoided"); Adams v. City of New Haven, No. 3:14-CV-00778 (JAM), 2015 WL 1566177, at *4 (D.

Conn. Apr. 8, 2015) ("Plaintiff has made no more than a general allegation that defendants failed to

adequately train and instruct [police] officers regarding the Fourth and Fourteenth Amendment rights

of persons."); Marte v. New York City Police Dep't, No. 10 CIV. 3706 PKC, 2010 WL 4176696, at

*3 (S.D.N.Y. Oct. 12, 2010) ("[T]he plaintiffs have not pled facts suggesting that the constitutional

deprivations they suffered were the consequence of training or supervisory deficiencies. Plaintiffs

do not identify procedural manuals or training guides, nor do they highlight relevant particular

aspects of police training or supervision."). Put simply, "[t]he bare fact that [an official] occupies a

high position in the [organization's] hierarchy is insufficient to sustain [plaintiff's] claim." Colon,

58 F.3d at 874.

        Under these circumstances, where Plaintiff's allegations fail to establish personal involvement

of supervisory defendant Perez and to provide particular relevant deficiencies in the training

program, Plaintiff's failure to train claim against Perez will be dismissed. However, the dismissal

will be without prejudice to Plaintiff filing an amended claim against Perez should he possess

sufficient facts to do so.

                        2. Failure to Train as to City of Bridgeport

        Plaintiff's three paragraphs alleging failure to train by the City of Bridgeport are identical to

those allegations against Perez, appearing at paragraphs 32 to 34 of the Complaint [Doc. 1]. "A

municipality's culpability for a deprivation of rights is at its most tenuous where a claim turns on a


                                                   14
        Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 15 of 18




failure to train." Connick v. Thompson, 563 U.S. 51, 61 (2011).                   To proceed on a

deliberate-indifference theory, a plaintiff must first establish that the need for more or better

supervision to protect against constitutional violations was "obvious." Amnesty Am. v. Town of W.

Hartford, 361 F.3d 113, 128 (2d Cir. 2004) (quoting Vann v. City of New York, 72 F.3d 1040, 1049

(2d Cir. 1995)). This "obvious need may be demonstrated through," for example, "proof of repeated

complaints of civil rights violations." Vann, 72 F.3d at 1049. See also Outlaw v. City of Hartford,

884 F.3d 351, 373 (2d Cir. 2018) (same). Thus, "[a] pattern of similar constitutional violations by

untrained employees is 'ordinarily necessary' to demonstrate deliberate indifference for purposes of

failure to train." Connick, 563 U.S. at 62 (quoting Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown,

520 U.S. 397, 409 (1997)). See also Triano v. Town of Harrison, 895 F. Supp. 2d 526, 539-41

(S.D.N.Y. Sept. 26, 2012) (dismissing failure to train claim where the Plaintiff provided no facts

regarding a pattern of similar alleged violations).

       Finally, inherent in the principle that "a municipality can be liable under § 1983 only where

its policies are the 'moving force [behind] the constitutional violation,'" Canton, 489 U.S. at 389

(quoting Monell, 436 U.S. at 694), is the concept that the plaintiff must show "a direct causal link

between a municipal policy or custom and the alleged constitutional deprivation,'" Outlaw, 884 F.3d

at 373 (quoting Canton, 489 U.S. at 385). See also Cash v. Cty. of Erie, 654 F.3d 324, 333 (2d Cir.

2011) ("In short, to establish municipal liability under § 1983, a plaintiff must prove that 'action

pursuant to official municipal policy' caused the alleged constitutional injury."). Therefore, to find

municipal liability on a failure to train theory, "a municipality's failure to train its employees in a

relevant respect must amount to deliberate indifference to the rights of persons with whom the

[untrained employees] come into contact." Doe by & through Boyd v. Smereczynsky, No.


                                                  15
          Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 16 of 18




3:16-CV-394(MPS), 2017 WL 1100426, at *4 (D. Conn. Mar. 23, 2017) (quoting Connick, 563 U.S.

at 61).

          In the case at bar, Plaintiff has alleged no facts to demonstrate a "pattern of similar

constitutional violations by untrained employees." Connick, 563 U.S. at 62. Nor has Plaintiff

specified particular flaws in the City's training program, much less the relevant respect in which the

City failed to train the officers, resulting in this particular alleged constitutional violation. "While

it may be true that § 1983 plaintiffs cannot be expected to know the details of a municipality's

training programs prior to discovery, . . . this does not relieve them of their obligation under Iqbal

to plead a facially plausible claim." Simms v. City of New York, 480 F. App'x 627, 631 n.4 (2d Cir.

2012). As in Triano, Plaintiff Boyd has failed to allege "any facts suggesting that an alleged training

deficiency caused his constitutional injury, for example by identifying 'procedural manuals or

training guides' or by 'highlight[ing] relevant particular aspects of police training or supervision.'"

895 F. Supp. 2d at 540 (citation omitted). "After Twombly and Iqbal, the Second Circuit has made

clear that Plaintiff must do more than merely state that the municipality's failure to train caused his

constitutional injury." Id.

          Because Plaintiff has simply made conclusory allegations that the City failed to adequately

train Larregui, Plaintiff's "failure to train" claim against the City of Bridgeport is insufficient. The

Court will dismiss it, without prejudice, for failure to state a claim.

          2. Punitive Damages against the City of Bridgeport

          Defendants' final argument in their motion to dismiss is that "[p]unitive damages are not

available against the City of Bridgeport because municipalities are not subject to punitive damages

under federal law." Doc. 14, at 5. As Defendants assert, the United States Supreme Court has held


                                                  16
        Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 17 of 18




that "a municipality is immune from punitive damages under 42 U.S.C. § 1983." City of Newport

v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981).

        The Court concurs with Defendants' argument, finding it sound. Moreover, there are no facts

in the present case to suggest that the "seemingly narrow exception" to the prohibition against

punitive damages, allegedly "carved out by footnote 29" of Newport, applies. Ciraolo v. City of

New York, 216 F.3d 236, 242 (2d Cir. 2000). That exception applies in the rare case or "extreme

situation where the taxpayers are directly responsible for perpetrating an outrageous abuse of

constitutional rights." Newport, 453 U.S. at 267 n.29. This Circuit has generally refused to apply

that narrow exception, and has thus held punitive damages unavailable against a city in a § 1983 case

based on municipal officials' policy in the absence of the electorate's express approval of that policy.

Ciraolo, 216 F.3d at 242. Accordingly, Plaintiff's request for punitive damages against the City will

be dismissed.

        The Court notes that to the extent that Plaintiff's sole claim for failure to train against the City

of Bridgeport will be dismissed, there are no allegations remaining in the Complaint upon which

damages, including punitive damages, may be awarded against the City. Nonetheless, in light of the

Court's decision to dismiss that claim without prejudice, the Court advises that "punitive damages"

will also not be recoverable against the City in the event the claim is adequately repled. The Court

will thus strike the Plaintiff's request for "punitive damages" against the City from the Complaint,

along with Plaintiff's "failure to train" claim against the City.

                                         III. CONCLUSION

        For the foregoing reasons, Defendants' Motion to Dismiss [Doc. 13] is GRANTED.

Plaintiff's claims for failure to train are hereby DISMISSED against defendants Chief of Police


                                                    17
        Case 3:19-cv-00579-CSH Document 15 Filed 09/30/20 Page 18 of 18




Armando Perez and the City of Bridgeport. These claims are dismissed without prejudice to the

Plaintiff filing an amended complaint, in compliance with the terms described below.

       Additionally, Plaintiff's request for punitive damages against the City of Bridgeport is

stricken from the Complaint because a municipality is immune from punitive damages under 42

U.S.C. § 1983.

       Pursuant to Local Civil Rule 26(f)(1), within thirty days following entry of this Ruling – on

or before October 30, 2020 – the parties are directed to "confer for the purposes described in Fed.

R. Civ. P. 26(f)." D. Conn. L. Civ. R. 26(f)(1). Within fourteen days following that conference, they

"shall jointly complete and file a report in the form prescribed by Form 26(f), which appears in the

Appendix to [the Local] Rules." Id. "After the parties' report is filed, the Court will issue a written

scheduling order pursuant to Fed. R. Civ. P. 16(b)." Id. 26(f)(2).

       In addition, the dismissal of the failure to train claims is WITHOUT PREJUDICE to

repleading if Plaintiff possesses and is able to plead sufficient facts to do so. Plaintiff may file a

motion to amend, with a proposed amended complaint, in compliance with Federal Rule of Civil

Procedure 15(a). Moreover, because he is represented by counsel, his motion to amend, if any, must

"be accompanied by both a redlined version of the proposed amended pleading showing the changes

proposed against the current pleading and a clean version of the proposed amended pleading." D.

Conn. L. Civ. R. 7(f). The deadline for Plaintiff to file a motion to amend, if so advised, is on or

before October 30, 2020.

       It is SO ORDERED.

       Dated: New Haven, Connecticut
              September 30, 2020                       /s/Charles S. Haight, Jr.
                                                       CHARLES S. HAIGHT, JR.
                                                       Senior United States District Judge

                                                  18
